Citation Nr: 1111247	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2006, a statement of the case was issued in January 2007, and a substantive appeal was received in February 2007.   

The Veteran presented testimony at a Board hearing in September 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

A cervical spine disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated December 2005

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a January 2010 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinion as to the etiology and severity of the disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the Veteran's September 2009 Board hearing, he testified that one of his duties in service was as a telephone pole lineman.  He testified that on one occasion, he was shot at.  He dropped off the pole and sustained a low back injury (for which he is service connected).  He stated that he fell 30-32 feet and that he required help to walk away.  He reported that he lay in a tent for five days and was given morphine for the first couple days.  He opined that there was a possibility that he hurt his neck at the same time he hurt his lower back.  

The Veteran testified that approximately a year after his aforementioned injury, he was in Taiwan.  He stated that someone lit some firecrackers that sounded like an AK-47.  He stated that he ran for cover and injured his neck (knocking himself out in the process).  He testified that he has had on-and-off problems with his neck (3-5 times per year) ever since service; and that in 2000, a VA doctor told him that he should file a claim for his neck and back.  

The service treatment records fail to reflect any findings attributed to a cervical spine disability.  The Veteran underwent a separation examination in June 1970.  It yielded normal findings.  Moreover, the Veteran handwrote that he was in good health.  

In July 1970, the Veteran filed service connection claims for his low back and right shoulder blade.  He failed to file a claim for his neck at that time.  In conjunction with the low back claim, he underwent an August 1970 examination.  Once again, his present complaints were of low back and right shoulder pain.  He failed to mention any neck symptoms.  

The Veteran underwent an orthopedic consult in October 1975.  He complained of pain in his low back, right leg, and right hip.  He failed to mention any pain in his neck.  

In December 2000, the Veteran filed a claim for an increased rating for his low back disability.  He failed to make a claim for a cervical spine disability at this time.  In conjunction with his increased rating claim, he submitted employee medical records dated May 1975 through September 2000.  They show no complaints of neck pain until October 1990 (15 years after service).  His main complaint was right shoulder pain that radiated into his neck.  It was the only such complaint.   

The Veteran underwent a VA examination in April 2001 (in conjunction with his low back claim).  He failed to mention a cervical spine disability or make any complaints regarding neck pain.  

In July 2005, the Veteran filed his claim for service connection for a cervical spine disability.  He underwent a VA examination in March 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of constant pain that radiates from the base of his skull to the middle of his back.  He described a grinding type sensation; and stated that his neck wants to lock up if he turns fast.  Pain is aggravated if he stays in one position for more than 1/2 hour.  Repetitive bending and twisting of the neck is also aggravating.  X-rays revealed traumatic degenerative changes.  After a thorough examination, the examiner diagnosed the Veteran with cervical spine degenerative changes.  

The examiner noted that the service treatment records do not document either of the Veteran's alleged injuries (falling from a telephone pole or hitting his head while ducking for cover from firecrackers).  He also noted that alleged treatment records from his chiropractor and other private physicians were destroyed or otherwise unavailable.  He also pointed out that the both the October 1975 and April 2001 examination reports failed to note any cervical spine issues.

The examiner stated that any trauma severe enough to cause the Veteran's degenerative changes would cause a person to seek medical attention.  He also stated that any such trauma would have elicited complaints of pain on an examination (as the low back complaints were well documented in the August 1970 examination).  The examiner stated that due to the timing of the complaints, the lack of prior diagnosis and documented treatment, he was unable to resolve the issue of service connection without resorting to speculation.    

At this point, the Board acknowledges that "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).  The Board has reviewed the March 2010 opinion in the context of the examiner's overall report and finds the opinion to be adequate.  The examiner effectively cited to the lack of pertinent complaints on occasions when the Veteran had the opportunity to do so as one reason for the conclusion.  Likewise, the examiner found that the lack of prior diagnosis and documented treatment were significant.  The Board finds that the opinion in the context of the report itself, and also in the context of the overall evidence is an adequate opinion and that no useful purpose would be served by delaying appellate review for clarification.  

The Board also observes that the lack of any post-service medical records until October 1990 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, the October 1990 complaint was of right shoulder pain that radiated into the Veteran's neck.  It was an isolated complaint of pain.  The next complaint of neck pain is the July 2005 claim.  In short, the record reflects a single complaint of neck pain in the 35 years post service (1970-2005), and it appears that the actual source of that neck pain may have been the shoulder, not the cervical spine itself.  

In regards to a nexus opinion, the Veteran's representative argued in its January 2011 Informal Hearing Presentation that the VA examiner cannot use lack of documentation in the service treatment records to render a negative opinion, because doing so ignores lay evidence.  However, in the present case the Board must find that the Veteran's testimony regarding on and off neck pain dating all the way back to service is inconsistent with the overall evidence and is not credible.  Not only is such testimony regarding a continuity of symptoms since service not substantiated by the post service treatment records, it is in direct conflict with them.  The Veteran failed to mention any chronic neck pain when he filed his July 1970 claim, when he underwent his August 1970 examination, when he underwent an October 1975 orthopedic consult, when he filed his December 2000 increased rating claim, at his April 2001 VA examination, or in all but one of the times he sought medical attention through his employer from May 1975 through October 1990.  This is not a case where there is simply a lack of evidence; it is a case where there is more than ample medical evidence showing that the Veteran did not voice any pertinent complaints when he clearly had the opportunity to do so.  The Board also notes that the Veteran did not include a cervical spine claim when he filed his low back claim in December 2000.  His failure to do so at that time is inconsistent with his current assertions that he injured his cervical spine during service and suffered continuing symptoms ever after.  The Board views the failure to include the cervical spine in his December 2000 claim as evidence that the Veteran did not believe at that time that he had any cervical spine disorder related to service. 

After considering the totality of the evidence, the Board finds that a preponderance of the evidence weighs against the claim. As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a cervical spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


